Case 1:20-cr-00681-JPC Document 53 Filed 12/22/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-Y-
20 cp. 681)
SVITLANA ROHULYA ,
Defendant(s).
X

Defendant SVITLANA ROHULYA hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

 

initial Appearance/Appointment of Counsel

xX

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

 

Suitlana hole Wark S. PeWlarce
byt

Defendant's Signature Li
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Svitlana Rohulya Mark S. DeMarco

Print Defendant’s Name Print Defense Counsel’s Name

Defense Counsel’s Signature

 

 

This proceeding was conducted by reliable videoconferencing technology.

ee
| 2/21/20 a

Date U.S. District Judge/U.S. Magistrate Judge

 
